The opinion of the Court was read at the ensuing November term in Cumberland, as drawn up by
Weston J.
Tbe construction of the exception in tbe statute of limitations,of such accounts, as concern the trade of merchandize between merchant and merchant, their factors or servants, together with the bearing and effect of mutual accounts upon the statute, is illustrated by serjeant Williams., with his usual intelligence, in his notes to Saunders, cited in the argument; where are collected the cases, both ancient and modern, in which this subject has been considered. A copious reference to authorities upon this point, with an abstract of the leading case,», is also to be found in 5 Dane’s Abridgment, 394, 396. hi the excepted cases, the plaintlffis not barred, although there has been no transaction of any kind between the parties within six years; but the plaintiff must, in his replication, bring his case within the exception. Where mutual accounts are relied upon, to repel the operation of the statute, it is upon the piinciple of a new promise; of which the acknowledgement of an unsettled account, implied from new items of credit within six years, is evidence. The relaxation of the express provisions of the statute of limitations, it has been said by eminent judges, has been carried far enough ; and may possibly, in some instances, have defeated the intention of the original law ; hut we must now administer it, as qualified by judicial construction.
If the items are all on one side, the last item, which happens to be within six years, does not draw after it those of longer standing. Buller’s N. P. 149, 150. Cranch v. Kirkman, cited in the argument. But in Catling v. Skoulding, 6 D. & E. 189, which is a leading case on the subject of mutual accounts, and does not appear any where to have been overruled or controverted, it was decided that where there were mutual accounts, every new item and, credit, given by one party to the other, was an admission of there being some unsettled account between them. This case is cited with approbation in Cogswell v. Dollirer, 2 Mass. 217, and it is there stated, that every new additional charge by one party, revives the account of the other party, and is evidence, from which the law implies a promise of adjustment, and for tbe payment of the balance, as it shall appear ; and it was held, in both these cases, that this is proper evidence to bo *340Submitted to tbe jury. In the former, Lord Kenyon says that “ daily experience teaches us that if this rule be now overturned, it Will lead to infinite injustice.” The principle is supported by great weight of authority; and certainly not without reason. A party has an account, the payment of which has been for some time delayed. His debtor subsequently, but before the statute has attached, performs for him services, sells and delivers him merchandize, or pays him, at various periods, sums of money, which he knows are made items of charge against him. He expects, and has a right to expect, that these accounts will be offset, and that the balance only will be paid, by the party against whom it may be found. This is a state of things of very common occurrence ; and where such mutual accounts are supposed to be nearly equal, they often remain along time unadjusted. It will be at once seen, that if the party, whose account is more recent, and within six years, is permitted to recover it at law, and to defeat the opposing account by the statute of limitations, great injustice will be done, and the true intent and meaning of the statute grossly perverted.
In the cases last cited, there were items in the accounts upon both sides, within the .six years. Whether, if in these cases "there had been no charge within that time in the plaintiff’s account, an item within six years in the defendant’s account would have taken the plaintiff’s case out of the statute, is not expressly decided ; although, from the general principle Jaid down, such would have been its effect.
Upon a view of the authorities, it does not appear to us that there was any error in the opinion and direction of the judge, in the case before us. It is manifest, from inspection, that there was a mutuality of accounts, and that there were charges upon both sides, within the period of six years. The jury were instructed that, if they were satisfied that any articles were furnished and charges made, as specified in their mutual accounts, Within six years prior to the commencement of the action, the plaintiff’s account was not barred by the statute of limitations. And such appears to us to be the law, as it is understood, both In England and in this country.
Judgment affirmed, with costé for defendant in error.